IHk-lS

COA#      08-13-00111-CR                     OFFENSE:          31.03

          Benjamin James Patterson
          AKA Benjamin James Talton
          AKA Benjamin J. Talton v. The
STYLE: State of Texas                        COUNTY:           Hood

COA DISPOSITION:      AFFIRMED               TRIAL COURT:      355th District Court


DATE: 1/14/15                Publish: NO     TC CASE #:        CR12031




                    IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Benjamin James Patterson AKA
         Benjamin James Talton AKA
         Benjamin J. Talton v. The State
STYLE:   of Texas                                   CCA#:         IT©       -IS
         ?RO SB                  Petition           CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE:    OSlM)/^OfS                                 SIGNED:                     PC:

JUDGE:      PIM ZL^^c-.                             PUBLISH:                    DNP:




                                                                                 MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: